Citation Nr: 1035217	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  03-28 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  In February 
2006, the Board remanded the claim for additional development.

In an April 2009 decision, the Board determined that new and 
material evidence sufficient to reopen the claim had been 
received and remanded the underlying claim for service connection 
for additional development.


FINDINGS OF FACT

1.  The medical evidence clearly and unmistakably shows that the 
Veteran's acquired psychiatric disorder (depressive disorder) 
pre-existed service.

2.  The medical evidence does not clearly and unmistakably show 
that the Veteran's depressive disorder was not aggravated by such 
service.


CONCLUSION OF LAW

Depressive disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
depressive disorder, which constitutes a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify or assist is necessary.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

The Veteran acknowledges that he had a psychiatric history at the 
time of his entry into active service.  He contends, however, 
that at the time of his entry into active service, his 
psychiatric disorder was under control, and that his experiences 
in service aggravated his pre-existing disability.  He therefore 
asserts that he is entitled to service connection for an acquired 
psychiatric disorder.

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 
38 U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must rebut a statutory presumption 
of aggravation by showing, by clear and unmistakable evidence, 
either that (1) there was no increase in disability during 
service, or (2) any increase in disability was "due to the 
natural progression" of the condition.  Joyce v. Nicholson, 443 
F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the 
burden to rebut the presumption, but this standard does not 
require the absence of conflicting evidence.  Kent v. Principi, 
389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of 
soundness is not rebutted, the claim is treated as an ordinary 
claim for service connection, meaning that if service connection 
is established there is no deduction for any pre-existing portion 
of the disability.  Wagner v. Principi.

On examination in May 1971, prior to entry into service, 
psychiatric examination was normal.  Because the Veteran's 
entrance examination in this case did not find evidence of an 
acquired psychiatric disorder, the Veteran is entitled to the 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137.

However, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  

The evidence in this regard includes private medical records, 
dated in April 1971, prior to the Veteran's entrance into active 
service, showing that he was hospitalized for psychiatric 
treatment and was prescribed Thorazine for a diagnosis of organic 
brain syndrome, as well as service treatment records dated in 
August 1971 that show that upon his second in-service 
hospitalization for neuropsychiatric evaluation the Veteran 
reported a long history of "nervous problems," for which he had 
seen a psychiatrist prior to leaving Puerto Rico and entering the 
Army.  He described his nervous problems as being manifested by 
auditory and visual hallucinations and by episodes of violence.  

Based upon the history provided by the Veteran, the pre-service 
records demonstrating treatment for a psychiatric disorder, and 
the in-service findings of mental health professionals, the Board 
finds that there is clear and unmistakable evidence that the 
Veteran's psychiatric disorder existed prior to service.  While 
the Veteran is not competent to opine that his psychiatric 
disorder existed prior to service, he is competent to describe 
and report symptomatology, treatment and the diagnoses that 
medical professionals reported to him.  Jandreau, see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran 
has reported on numerous occasions during and after his discharge 
from service that his psychiatric disorder, or the symptoms 
thereof, existed for years prior to his entry into service, 
mental health professionals also found that the disability pre-
existed service, and there is no evidence to the contrary.  

The next step of the inquiry is to determine whether the 
Veteran's pre-existing disability was aggravated in service.  A 
lack of aggravation may be shown by establishing that there was 
no increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-existing 
condition.  VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 25178 
(2004).  

Neuropsychiatric evaluation in August 1971 resulted in an 
assessment of chronic, severe emotionally unstable personality, 
manifested by assaultive behavior, withdrawal, hallucinations, 
and autistic behavior.  He was referred for medical board 
proceedings.  The medical board determined that the Veteran had a 
personality disorder that pre-existed his entry into active 
service and recommended that he be separated from service.  The 
medical board determined, however, that the Veteran remained 
medically fit for further military service.  The Veteran was not 
present for the medical board proceedings.  

In June 1972, the Veteran filed a claim for service connection 
for a nervous disorder.  He underwent VA examination in 
conjunction with this claim in August 1972.  At the time of the 
examination, the Veteran complained of nervousness.  Psychiatric 
evaluation, however, was normal.

The Veteran underwent a series of psychiatric tests and treatment 
between January 1973 and April 1973.  The associated records show 
that the Veteran appeared to be depressive and to have paranoid 
tendencies.  He was not felt to be psychotic.

In July 1973, the Veteran underwent examination in conjunction 
with his enlistment in the National Guard.  At the time of the 
examination, he denied a prior history of psychiatric problems.  
Psychiatric evaluation was normal.  In July 1974, the Veteran was 
discharged from the National Guard.  The reasons for his 
discharge were not stated.  

The Veteran underwent private psychiatric evaluation in January 
1975, as a result of which it was determined that he was 
emotionally disturbed and had paranoid features.  Further 
psychiatric investigation and treatment were recommended.

In October 1978, the Veteran's spouse sent a letter to VA 
indicating that she did not believe her husband's behavior was 
mentally normal, and that she believed he needed psychiatric 
help.  She stated that the Veteran was unstable and did not 
socialize with other people.  He preferred to be alone and was 
always fighting with others, and rebelling.  He was easily 
irritated and quickly angered.  

In January 1979 the Veteran's brother-in-law brought him to the 
emergency room after the Veteran became restless, anxious, easily 
irritable, and insomniac.  The Veteran reported a 7-year history 
of anxiety and complained of hearing voices calling his name.  
Mental status evaluation resulted in assessments of depressive 
and anxiety reactions.   On follow up evaluation in February 
1979, the Veteran was assessed with anxiety neurosis.  The 
Veteran was noted to have had only a marginal response to 
treatment in June 1979.

The Veteran did not receive further psychiatric treatment until 
the year 2000, at which time he received private psychiatric 
treatment for depression.  The records associated with such 
treatment, however, are unavailable, and have not been associated 
with the claims file.

The Veteran sought VA psychiatric treatment in February 2003.  
Mental status evaluation resulted in a diagnosis of depressive 
disorder, not otherwise specified.  The dosage of the Veteran's 
medication was increased.  Subsequent VA records show continued 
treatment for depressive disorder.

In September 2003, the Veteran's daughter submitted a statement 
in support of his claim, in which she recollected the Veteran, 
throughout her lifetime, as having suffered from anxiety and 
impulsivity.  For the most part, he had refused to seek 
psychiatric treatment, and his behavior had negatively affected 
the family.  She additionally noted that the Veteran continued to 
manifest the same symptoms presently.

In April 2006, the Veteran's spouse submitted a statement in 
support of his claim, indicating that she had met the Veteran in 
1972, shortly after he was separated from service.  At that time, 
she had observed the Veteran to be absent-minded, inconsistent in 
his behavior, depressed, and daydreaming.  She and the Veteran 
had parted ways for more than 26 years, but for the past 5 years, 
had been living together as a couple.  Over those 5 years, she 
had observed the Veteran's inconsistency to have worsened.  She 
noted that he had extreme changes of mood, preferred to isolate 
himself from others, and was depressed.

The Veteran's sister also submitted a statement in support of his 
claim in April 2006.  In that statement, the Veteran's sister 
detailed the changes evident in the Veteran since his 1971 
separation from service.  She described him as having a "new" 
personality, and as being very aggressive and depressed.

In October 2008, the Veteran's private physician submitted a 
letter to VA indicating that the Veteran was currently under his 
medical care for various ailments, including major depression 
with panic attacks.  The physician stated that the Veteran's 
mental disorder dated back to April 1971, before he had enlisted 
in the Army.  The physician felt that the harsh nature and 
stressful environment of service had aggravated the Veteran's 
pre-existing mental condition, such that he had continued to 
suffer mentally over the years since his separation from service.  
The physician opined that the Veteran's current psychiatric 
disorder was linked to his military service.

The Veteran underwent VA psychiatric examination in July 2009.  
He reported a psychiatric history that pre-dated his entrance 
into active service, a worsening of his psychiatric disorder in 
service, and continuous post-service symptoms.  Examination 
resulted in a diagnosis of depressive disorder, by history.  

The examiner opined both that the Veteran's psychiatric disorder 
pre-existed his military service and that it was worsened as a 
result of his military service.  The examiner reasoned that the 
psychiatric disorder was aggravated as a result of service 
because the Veteran was twice hospitalized in service for 
striking out and attacking other servicemen on several occasions 
without provocation, and for hallucinations and autistic 
behavior.  That the Veteran was hospitalized on two occasions for 
these symptoms indicated that his symptoms, which were not 
notable at the time of his entrance examination, had worsened.

After additional National Guard records demonstrating that on 
examination in July 1973 the Veteran denied having a prior 
psychiatric history, and psychiatric evaluation at that time had 
revealed no abnormalities, the July 2009 examiner provided a 
March 2010 addendum to the July 2009 report of examination, in 
which the examiner rescinded his earlier opinion, instead 
concluding that the Veteran's symptoms while on active duty were 
not aggravated beyond the natural progression of the disease, and 
that the in-service findings were instead representative of an 
acute and transitory exacerbation.  The examiner reasoned that 
the later findings of no discernible psychiatric symptoms 
indicated that there was no permanent aggravation of the disorder 
after his initial enlistment.  In support of this conclusion, the 
examiner noted that the Veteran did not receive or seek 
psychiatric treatment until the year 2000, that he had studied 
social science at university, had worked as a customer service 
representative until he had retired as a result of a back injury, 
and that he had been able to marry twice and raise a family.

The record as a whole shows that the pre-existing disability was 
found to have been aggravated during treatment and evaluation in 
service and that it was found to have not been aggravated.  
Hence, the evidence is not clear and unmistakable that there was 
no aggravation.  As such, the presumption of soundness is not 
rebutted.

Turning to the elements of a successful service connection claim, 
the record documents current depressive disorder.  The service 
treatment records also document a psychiatric disorder.  The 
post-service treatment records document a continuity of 
symptomatology since service.  As all the elements necessary for 
service connection have been demonstrated, service connection for 
depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for depressive disorder is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


